Citation Nr: 1708048	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic sinusitis, to include the residuals of a sinus surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from September 1981 to December 2001.  Her awards and decorations included five Good Conduct Medals, the National Defense Service Medal, two Armed Forces Expeditionary Medals, four Battle "E" Ribbons, four Navy and Marine Corps Achievement Medals, the Sea Service Deployment Ribbon, and a Meritorious Unit Commendation.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for sinusitis, rated at 10 percent.  The Veteran filed her Notice of Disagreement in December 2010, in part, appealing the initial rating for sinusitis.  In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  The Board remanded the case for further evidentiary development in April 2016.  

In July 2016, the Veteran's representative waived the Veteran's right to have the case remanded to the RO, and that the Board may consider any new evidence and proceed with adjudication. 


FINDING OF FACT

The Veteran's service-connected sinusitis is shown to be manifested by headaches, pain, nasal congestion, sinus tenderness, and purulent discharge with less than three or more incapacitating episodes per year requiring prolonged antibiotic treatment, or less than six or more non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting  



CONCLUSION OF LAW

A rating in excess of 10 percent for chronic sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6510-6514 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation of sinusitis following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the grant of service connection.  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  She was afforded VA examinations in September 2010 and February 2013.  She failed to report for a subsequent VA examination scheduled for May 2016.  There is no indication that the Veteran had good cause for not reporting.  She has not contacted VA to reschedule the examination.  A veteran must cooperate in the development of the evidentiary record to its fullest extent, and the failure to cooperate may precipitate adverse action to the interests of the claims.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

As this appeal arises from his initial post-service claim for compensation, pursuant to 38 C.F.R. § 3.655(a), (b) the claim will be decided based on the evidence of record, which includes two earlier VA examination reports scheduled in connection with this claim.  Turk v. Peake, 21 Vet. App. 565 (2008).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

B. Higher Evaluation

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App, 119 (1999). 

The present appeal involves the Veteran's claim that the severity of her service-connected sinusitis warrants a higher disability rating.  

Under Diagnostic Code 6510, a 10 percent evaluation is assigned for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6510-6514. 

A 30 percent evaluation is assigned for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 50 percent evaluation is assigned for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

An incapacitating episode of sinusitis is one requiring bed rest and treatment by a physician.  Id.  

II. Facts

In her December 2012 VA Form 9, the Veteran disagreed with the initial rating of 10 percent for her service connected sinusitis, and contended that her overall rating should be 50 percent instead of 40 percent.  She stated that her sinusitis should be rated at 30 percent to raise her overall rating to 50 percent.  

The Veteran provided a number of work absence records showing sick leave from February 2011 to October 2012.  She also provided a Sick Leave History from 2011 showing time taken from November 2003 to July 2010.  Generally, these records do not reflect the reason why sick leave was taken.

A private medical record from January 2008 notes that the Veteran visited the ER with symptoms of pain to the "left side behind her left eye."  The doctor found no sinus discharge, good air movement, and no masses or polyps.  That same month, an MRI showed a 2 cm mucous retention cyst in the Veteran's left maxillary sinus, with the rest of her sinuses being clear.  

In a private medical record from February 2008, an ears, nose, and throat (ENT) examination found no mucous discharge, good air movement, and no masses or polyps.  In an April 2008 private medical report, the Veteran reported nasal congestion and mild sinus pressure, but denied any "yellow nasal drainage."  She reported having these symptoms on and off for the last ten to 12 years.  A nasal exam showed some purulent secretions.  She was prescribed antibiotics for her symptoms.

In a November 2008 Naval Hospital ER note, the Veteran reported having a "whistling nose," head congestion, and a headache with pressure around her eyes with symptoms of sinus congestion for a few days prior to the visit.  She was diagnosed with sinusitis, and prescribed 14 days of antibiotics.  

In a December 2008 private medical record, the medical provider performed a CT scan and found symptoms consistent with chronic pansinusitis with acute exacerbation.  In another private medical record from that same month, she reported that she would intermittently blow yellow secretions from her nose and had chronic nasal congestion.  She reported that she was treated with antibiotics three to four times in the last year.  Upon examination, the doctor found that her nasal cavity had moderate congestion with no obvious purulence, and scattered paranasal sinus inflammation consistent with acute chronic sinusitis.  The doctor noted that she was as "good as she could get."  In a February 2009 private medical report, the Veteran reported symptoms of chronic sinusitis with some exacerbation.  The doctor noted that there were no symptoms of nasal obstruction, and that there was a "little" increase in mucus production over the last few days.  Upon examination, her nose looked "pristine."  She was noted as being treated with antibiotics.  

In the September 2010 VA examination, the Veteran reported she had two sinus infections a year, that she stays congested, and that her voice would change.  She did not know whether her ears or sinuses were causing her headaches, but she experienced them daily.  She also reported breathing difficulty and a daily nasal tone to her voice.  Noted symptoms at time of examination were purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  The VA examiner diagnosed the Veteran with chronic sinusitis, and noted that a lack of objective data prevented a more precise diagnosis.  Upon review of the record and examination, the VA examiner found that the Veteran had no history of incapacitating episodes of sinusitis, but noted her report of two non-incapacitating episodes (with symptoms of headache, purulent drainage, and sinus pain) that lasted seven to 14 days.  The VA examiner opined that the effects of sinusitis on the Veteran's occupational activities included decreased concentration and pain, and found that her condition would have moderate effects on her daily activities, including: chores, shopping, exercise, sports, recreation, and traveling. 

In a Naval Hospital record from October 2010, the Veteran presented with headache, nausea, and sinus pressure, the same symptoms she reported the month before.  The Veteran was found to have swollen nasal turbinate, with a "stuffy" nasal passage.  Her sinus symptoms were treated with Mucinex.  In a private medical record later that month, the Veteran presented "significant symptoms" and chronic congestion despite maximum medical treatment.  She denied any yellow drainage.  The doctor considered "throw[ing] the book at her" in regards to medications.  He stated that if her condition was not better in four weeks he would examine her again, and would consider endoscopic sinus surgery.  

A November 2010 CT scan of the Veteran's right maxillary sinus showed significant mucosal thickening with a large mucus retention cyst in the left maxillary sinus, and inflammation of the osteomeatal complex.  The anterior and posterior ethmoid air cells showed significant mucosal thickening throughout.  The frontal sinus also appeared to show some mild mucosal thickening on the right side, and moderate mucosa thickening on the left.  The doctor stated that these symptoms were consistent with chronic sinusitis.  In another private medical record from that month, the doctor noted that the Veteran continued to have some sinus symptoms, including congestion, but was feeling better due to medications.  A CT scan showed improvement in some areas, but there was still considerable mucosal thickening in "virtually all of the paranasal sinuses."  Otherwise, the doctor reported that the Veteran was doing pretty well, and that she would be seen again in six months.  

In a March 2011 Naval Hospital record, the Veteran complained of chronic sinusitis/allergies.  It was noted that two previous CT sinus films that showed no changes after several courses of antibiotics.  In a private medical referral note that same month, the Veteran complained of congestion, sinus pressure, post nasal drip, and yellow nasal drainage.  She noted that most of her symptoms appeared to be more "allergic," and that they possibly caused her sinus infections.  A CT scan showed some significant mucosal thickening consistent with chronic sinusitis.  It also showed some mild turbinate congestion with no purulence anywhere.

In an August 2011 Naval Hospital ER record, the Veteran complained of a sinus infection.  She reported that she could not sleep for four days due to symptoms, including post nasal drip and trouble breathing through her nose.  She experienced sinus pressure, drainage, cough, and headaches.  Allergic rhinitis and sinusitis was diagnosed and antibiotics were prescribed.  Naval Hospital records from November 2011 show that the Veteran reported experiencing two days of sinus nasal/throat drainage, and could not breathe from her nose.  She was diagnosed with pharyngitis.  It was also noted that she reported to the ER with symptoms of sinus and nasal/throat drainage and was diagnosed with sinusitis.  

A December 2011 private medical record noted the Veteran's long history of sinusitis.  She recently completed two weeks of antibiotics, and reported as doing better, but felt chronically congested.  A nose examination showed no polyps, no purulence, no lesions, and no significant turbinate congestion.  A CAT scan showed scattered mucosal thickening in all sinuses and air fluid level in left maxillary sinus.  She was prescribed an additional ten days of antibiotics.  

In private medical records from March 2012, the Veteran reported nasal congestion, significant postnasal drip, and discolored mucus.  A nasal endoscopy showed no polyps or lesions.  The middle meatus was congested with mucopurulence.  The left nasal showed no polyps, but there was some mucopurulence in the middle meatus.  She was prescribed antibiotics, and was recommended to undergo sinus surgery.

An April 2012 private medical record noted that antibiotics were effective in treating the Veteran's sinuses and that there was no further yellow nasal drainage, no purulence, no lesions, no polyps, no lesions, or turbinate congestion.  In a Naval Hospital record from October 2012, the Veteran presented for sinus pressure and was diagnosed with acute maxillary sinusitis with symptoms of a mild left sinus maxillary with tenderness to palpation.  She was prescribed 20 days of antibiotics.  

In a Naval Hospital record from December 2012, the Veteran complained that she experienced sinus pressure and congestion for the last two weeks.  Her nasal mucosa was reported as normal.  She was assessed to have a possible sinus or ear infection, and was prescribed treatment for acute bilateral otitis externa.  

She reported in her December 2012 VA Form 9 that she experienced pain and discomfort daily as a result of each of her conditions.  She stated that she takes medication daily, in part, for her chronic sinusitis, and that her chronic sinusitis has progressively become more debilitating.  She reported that she experiences symptoms of sinus pressure, headaches, nasal congestion, mucus drainage, and coughing on a daily basis.  She noted that speaking with a nasal overtone has become the "norm instead of the exception," and that she seeks medical attention when her symptoms become unbearable.  She reported that over the past 12 months she had four episodes of sinusitis that required antibiotics, and that during these episodes she was unable to work or left early.  She noted that she also experiences episodes where she is treated for general sinus drainage, coughing, and congestion.  

In the February 2013 VA examination, the Veteran reported constant nasal and sinus congestion/pressure, eye pressure, and nose pressure.  She self-reported recurrent episodes of acute sinusitis requiring antibiotic treatment every few months.  However, the VA examiner found that there was no objective evidence in the available record to corroborate the reported medical history.  It is noted that the examiner reported only that VA treatment records were reviewed.  The Veteran stated that she was referred to an ENT specialist, but that she did not go because "I did not want to clear [my sinusitis] up before I came here."  She reported that she is an elementary school principal, that she has to speak clearly for work, and cannot do so because of her sinus/nasal congestion.  

The VA examiner noted that her sinusitis was only detected through imaging studies, and that imaging data from February 2013 revealed moderate right maxillary mucoperiosteal thickening without air-fluid and no evidence of acute sinusitis.  The VA examiner noted that the Veteran showed nasal mucus that was slightly erythematous with minimal edema and no thickened discolored or purulent discharge.  Findings from views of the sinus showed a moderate right maxillary mucoperiosteal thickening.  The remainder of her sinuses appeared grossly clear.  The VA examiner opined that there was likely a chronic thickening of the lateral right maxillary wall, but noted that mucosal thickening was seen in 90 percent of patients with sinusitis, and, was thus a highly nonspecific finding.  

The VA examiner found that the Veteran was not noted to have non-incapacitating episodes of sinusitis characterized by headache, pain, purulent discharge, or crusting in the past 12 months.  There was no notation as to whether there were any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) antibiotics treatment in the past 12 months.  The VA examiner diagnosed the Veteran with chronic maxillary sinusitis with no evidence of acute sinusitis, and claimed that a more precise diagnosis could not be rendered without objective support.  Again, the Board notes that this examiner only reported VA treatment record were reviewed; however, it appears that most of her treatment is private or with military facilities (i.e., the Jacksonville Naval Hospital).

Later in February 2013, private medical records show that the Veteran reported symptoms of facial pressure and post nasal drip.  She was noted as having documented sinus infections often clinically and radiologically, but denied yellow drainage, dysphagia, hoarseness, sore throat, and nasal obstruction.  In an April 2013 Naval Hospital record, the Veteran reported recurrent sinus congestion.  She denied fever, but reported symptoms of nasal congestion, headache, and sinus pressure with nasal drainage.  Upon examination, the medical provider noted that nasal mucosa was abnormal in the bilateral erythema, and that there was bilateral tenderness of the frontal and maxillary sinuses.  The medical provider found that the blocked nasal passages were related to chronic sinusitis, but there was no evidence of infection.  

In June 2013, the Veteran underwent corrective surgery for her sinusitis.  In July and August 2013 Naval Hospital notes, the medical provider found that the mucosa was healing well, and that there was no mucous, polyps, or masses.  Nasal mucosa was noted as abnormal, and there were nasal turbinate abnormalities.  

In a May 2014 Naval Hospital record, a systems review of the Veteran found that that the nasal mucosa was abnormal, and that there were nasal turbinate abnormalities.  In an August 2014 Naval Hospital CT scan, the radiologist found partial opacification and mucosal thickening involving the right frontal sinuses and anterior ethmoid air cells.  The remainder of the partially imaged paranasal sinuses and mastoid air cells were clear.  The radiologist's impression was paranasal sinus disease involving the right frontal sinus and ethmoid air cells.  

In an August 2014 Naval Hospital ER record, the Veteran presented with productive cough, sinus congestion, and sore throat.  She was treated for bronchitis and discharged.  In an October 2014 Naval Hospital record, the Veteran presented with symptoms of yellow/brown nasal discharge from both nostrils, post nasal drip that caused coughing, and an itchy throat with thick phlegm.  Increased nasal passage blockage was noted.  Nasal discharge was cloudy, and nasal mucosa was noted as abnormal, red, and boggy.  Her maxillary ethmoidal sinuses were tender.  Her primary diagnosis was acute rhinosinusitis.  In a November 2014 Naval Hospital record, a telephone consult noted that the Veteran requested additional antibiotics for an unimproved sinus infection.  

In a January 2015 Naval Hospital ER note, the Veteran reported two weeks of sinus pain, thick yellow mucus, cough, and post nasal drip.  She complained of yellow runny nasal drainage, headache and backache, congestion, and mid sternum pain.  A past medical history of chronic ear infections was noted.  Her ears, nose, and throat were noted as abnormal, and she had "max sinus tenderness."  She was assessed/diagnosed with sinusitis and was prescribed ten days of antibiotics.  

In a March 2015 Naval Hospital record, the Veteran reported that her sinus symptoms had returned a few months after surgery, and that they had been waxing and waning.  However, prior to this recurrence, she had been feeling "great relief" from the sinus surgery.  Her sinuses were reported to have pressure, congestion, and coryza similar to her prior episodes of sinusitis.  She reported worsening nasal symptoms after encountering tobacco smoke, cold weather and perfume.  Review of her symptoms showed that she had clear nasal discharge, no nasal passage blockage, swollen nasal turbinate, and tender sinuses.  The doctor opined that given the triggers, previous sinus surgery, and age, the Veteran most likely has vasomotor rhinitis.  He was concerned with her chronic rhinosinusitis given length of the current symptoms and similarity to the symptoms prior to the sinus surgery.  He planned to empirically start a long course of augmenting, and defer to an ENT specialist for a reevaluation for continued treatment versus further diagnostics.  

In a May 2015 Naval Hospital record, the Veteran presented with symptoms of sinus pressure/pain, green discharge, sinus tenderness, and post nasal drip.  Upon physical examination, the doctor found bilateral nasal discharge, and mucoid nasal discharge.  The nasal mucosa were noted as abnormal, red, boggy, with nasal turbinate erythematous and swollen.  Her maxillary and ethmoidal sinuses were tender.  She also reported having ethmoid sinus pain.  The Veteran was noted as having recurrent sinusitis and chronic allergic rhinitis.  The primary diagnosis was rhinosinusitis, and antibiotics were prescribed.  

In a July 2015 correspondence, the Veteran reported that her chronic sinusitis and paranasal sinus disease was debilitating, and have negatively impacted her ability to communicate clearly, which is essential for an elementary educator.  She stated that speaking with a nasal overtone is the "normal rather than the exception."  She reported daily symptoms of nasal congestion, mucus drainage, headaches, sinus pressure, tearing, and sleep apnea.  She stated that she seeks medical attention when her symptoms are unbearable.  

In a November 2015 VA primary care nursing note, the Veteran complained of sinus pressure, nasal drainage, headache, pain in the face, and coughing with yellowish phlegm.  In December 2015 VA records, she reported symptoms of sinus pressure and headaches.  A CBOC head, ears, eyes, nose and throat examination noted that her sinuses were non-tender to palpation/percussion.  She denied that she had any drainage or epistaxis.  She was assessed, in part, to have chronic sinus congestion.  

At the February 2016 Board hearing, the Veteran testified that she felt discomfort during the hearing due to her sinusitis.  She testified that she experienced general pressure, sinus pressure in the front of her head, nasal congestion, headaches, and lightheadedness.  She testified that she experiences sinus conditions, infections, or sinusitis at least three to four times a year.  When she suffers from infections, she receives treatment every two months.  Her treatment included antibiotics and nasal spray.  She noted that her doctors only gave her two weeks' worth of antibiotic treatment when she experienced symptoms.  She testified that she had four incapacitating episodes that required antibiotic treatment, and constant non-incapacitating episodes with sinus pain, discharges containing pus, and crusting of the nasal passages in the last year.  She testified that she received medical treatment for her incapacitating and non-incapacitating episodes.  She reported that she had an endoscopic surgery after the February 2013 VA examination to alleviate/improve sinus drainage; however, her condition worsened since surgery.  Her chronic sinusitis caused her daily discomfort and prevented her from speaking in normal tone.  She stated that she is required to speak clearly at her job (elementary school assistant principal), and that her condition sometimes causes her to speak with a nasal overtone that prevents her from performing at her "maximum."  

In a March 2016 VA nursing note, the Veteran contacted the clinic to complain of a headache, and reported that her medical records were not accurate because at a primary care visit in December 2015 she was not asked about her complaints of headaches.  In an addendum note that month, the Veteran wanted her records changed to reflect that she has recurrent headaches.  That month, she sent correspondence to VA stating that she wanted to bring to the Board's attention that she had completed antibiotic treatment prior to the February 2013 VA examination, and that was why her sinuses were clear.  Additional medical records show that physical exams of the Veteran showed no sinus tenderness, no nasal discharge, and that nasal mucosa was within normal limits.

In April 2016, the Board remanded the claim to arrange for a VA examination following the Veteran's sinus surgery to consider the current severity of her service-connected sinusitis. 

In a May 2016 private medical record, the Veteran presented with a three week history of her left ear feeling partially blocked.  The doctor noted that the onset of the symptoms was gradual and could possibly be related to a recent sinus infection.  The doctor found sinus congestion and postnasal drip.  Upon physical examination the front ethmoidal and maxillary sinuses were non-tender to palpation, and there were no masses present.  No nasal discharge was present, no lesions found, no evidence of trauma, nostrils were patent without discharge, and nasal mucosa was within normal limits.  

The Veteran was also notified that month that a VA examination for her sinusitis would be scheduled per the Board's April 2016 remand.  However, VA records from June 2016 show that the Veteran did not report to her May 2016 VA examination. 

In a June 2016 private medical record, the Veteran complained of a sinus infection, with sinus drainage and cough, associated with a headache.  She did not have fever, or chills, and stated that this episode had lasted a few weeks. She also experienced sinus pressure.  Upon ENMT examination, the doctor found that the Veteran did not have frequent nose/sinus problems, but did have maxillary frontal sinus tenderness.  The doctor noted that the Veteran ought to be on nasal spray and/or a netti pot and that she was compliant with her medications.  

III. 
Analysis

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected sinusitis with rhinitis more nearly approximates the criteria for a disability rating in excess of 10 percent during the period on appeal.  The Veteran's service-connected sinusitis is shown to be manifested by headaches, pain, nasal congestion, and purulent discharge, but it is not shown to have been manifested by three or more incapacitating episodes per year of prolonged antibiotic treatment, or six or more non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  The diagnostic criteria provide that an incapacitating episode requires prolonged antibiotic treatment, for four to six weeks.  However the medical record reflects, as the Veteran testified, that generally she only receives prescriptions for two weeks of antibiotic therapy at a time, not four to six weeks.  For that reason, the preponderance of the evidence is against a finding that she had three or more incapacitating episodes of sinusitis at any time during the appeal.

In various statements, the Veteran asserted the symptoms related to her sinusitis, including headaches, pain, nasal congestion, a nasal tone to her voice, sinus tenderness, and purulent discharge were nearly constant.  However, her treatment records do not show her sinusitis resulted in six or more non-incapacitating episodes per year characterized by headaches, pain and purulent discharge.  A close review of the record reveals that there were not six or more times in any given year period over the course of the appeal where she was treated for headaches, pain and discharge related to sinusitis.  Her treatment records showed that her symptoms remained mostly consistent, with periods of improvement (i.e., per her report following her 2015 surgery), from January 2008 to June 2016.  Further, while the Veteran incurred one corrective surgery for her sinusitis, it was not a radical surgery with osteomyelitis.  

The Board acknowledges that the Veteran's February 2016 testimony that she experienced four incapacitating episodes, and continuous non-incapacitating episodes from approximately February 2015 to 2016.  However, the record does not contain evidence of three or more incapacitating episodes, and continuous non-incapacitating in that timeframe (or in any other year period during the appeal).  As noted above, the Board remanded this appeal in 2016 in an effort to obtain evidence supportive of her claim; however, the Veteran failed to report for the VA examination that may have assisted her in this appeal.  Thus, the Board must adjudicate the claim on the evidence of record, and the record does not show that the Veteran's sinusitis warrants a higher rating, or staged ratings, for three or more incapacitating or six or more non-incapacitating episodes of sinusitis within the any given year of this appeal.  

The Board acknowledges that the Veteran provided sick leave records for the record.  While these records show that the Veteran generally took sick leave, they do not show the reasons for the sick leave.  

The Board recognizes the Veteran's assertions that she is entitled to an increased rating for her service-connected sinusitis, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of her sinus disability as it is a complex internal process which requires a radiograph to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent that the Veteran argues her symptoms support an increased disability rating, she is not competent to make such assertions.  The Board finds the medical evidence the most probative evidence of record as it indicates that occasionally her complaints were related to other diagnoses, like pharyngitis.  See November 2011 Naval Hospital record.  

In summation, while the evidence shows that the Veteran does have recurrent symptoms of sinusitis, the preponderance of the evidence is against a finding that her sinusitis meets the threshold for a rating in excess of 10 percent.  Therefore, the benefit of the doubt is not for consideration, and the claim must be denied. 

The Board has considered whether referral of the sinusitis disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran alleges any impairment of function beyond that contemplated by the rating schedule.  Notably, she has claimed headaches, pain, nasal congestion, a nasal tone to her voice, sinus tenderness, and purulent discharge.  The Board finds that her symptoms are contemplated by the ratings she is currently assigned, as the ratings provide for the impairment that she experiences as evidenced by her sinusitis.  Thus, consideration of whether her disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veteran has not claimed that her service-connected sinusitis rendered her unemployable, the September 2010 and February 2013 VA examiners did not make a finding that her sinusitis rendered her unemployable, and no records within the claims file show that her sinusitis has led to unemployablity.  In fact, the evidence indicates that during the appeal period she was employed full-time as a school principal.  See Therefore, the Board finds the matter of entitlement to a total rating based upon individual unemployability is not raised in the context of this claim. 


ORDER

A rating in excess of 10 percent for sinusitis, to include the residuals of a sinus surgery, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


